COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-409-CV
 
THE BURLINGTON NORTHERN                                               APPELLANT
SANTA
FE RAILWAY COMPANY                                                            
 
                                                   V.
 
JASON
MANLEY                                                                    APPELLEE
                                                                                                        
                                               ----------
            FROM
THE 67TH DISTRICT COURT OF  TARRANT
COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Agreed
Motion To Dismiss Appeal And Expedite The Issuance Of Mandate.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal and
order mandate issued this day.  See
TEX. R. APP. P. 18.1(c), 42.1(a)(1), 43.2(f). 
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 




DELIVERED:  July 31, 2008 





[1]See Tex. R. App. P. 47.4.